Citation Nr: 1035665	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
status post fracture of the right wrist with degenerative joint 
disease.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to February 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.

For reasons explained below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Board notes that the Veteran's most recent VA orthopedic 
examination took place in September 2009.  Thereafter, at his 
August 2010 hearing, the Veteran testified that his right wrist 
locks into position and that it has to "break" to become mobile 
again.  He further testified that at prior examinations, he was 
able to give the illusion of movement in his right wrist by 
moving his right hand or arm or by forcing movement of his right 
wrist, but that his right wrist is locked to a certain degree due 
to cystic tissue that has formed around the break area.

In addition, throughout the course of the current appeal, the 
Veteran has described how he suffers from neurological symptoms 
which he believes are a symptom of his service-connected right 
wrist disability.  However, the record reflects that he has never 
undergone any kind of neurological testing for his right wrist.

As the current severity and extent of the Veteran's service-
connected right wrist disability is unclear, the Board finds that 
additional examination is necessary in order to fully and fairly 
evaluate his claim for an increased rating.

In addition, at his August 2010 hearing, the Veteran reported 
that he had received follow-up treatment from private and VA 
doctors for his right wrist, including a private X-ray at 
"Maryview Immaculate Hospital in Portsmouth, Virginia" in 2007, 
and a VA consultation and X-ray at the VA Medical Center in 
Hampton, Virginia in July 2008.  Therefore, on remand, all 
relevant ongoing medical records should be obtained, to include 
any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for his right wrist since 
January 2006, to include the Maryview 
Medical Center in Portsmouth, Virginia 
(versus Mary Immaculate Hospital in Newport 
News, Virginia).  After securing any 
necessary release, the RO/AMC should 
request any records identified which are 
not duplicates of those contained in the 
claims file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified.  

In addition, obtain all current VA 
treatment records dating since January 
2006, to include from the VA Medical Center 
in Hampton, Virginia.

2.  Schedule the Veteran for a VA joints 
examination and a neurological examination 
by a physician to determine the current 
severity of his service-connected status 
post fracture of the right wrist with 
degenerative joint disease.  The claims 
file must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  A complete rationale should 
be provided for all opinions expressed.

a.	The joints examiner should describe 
the orthopedic symptomatology 
associated with the Veteran's status 
post right wrist fracture, to include 
range of motion studies.  All 
indicated tests should be performed 
and all findings should be reported in 
detail.  The examiner should indicate 
whether the right wrist is ankylosed 
and if so, in what position (in 
degrees).

b.	The neurological examiner should 
describe all neurological 
symptomatology found.  All 
indicated tests should be performed 
and all findings should be reported 
in detail.

c.	Following review of the claims file 
and examination of the Veteran, the 
neurological examiner should 
indicate whether any neurological 
symptoms found are the result of 
the Veteran's service-connected 
status post fracture of the right 
wrist with degenerative joint 
disease.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed to the 
extent possible, the record should again be 
reviewed.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

